DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of group I, claim 1-2, 4, 7, 9-10, 12-17, in the reply filed on 11/12/21, is acknowledged. 
Applicant's traversal is on the grounds that the present claims share a special technical feature over the prior art of Demoulin. Applicant argues that the method by which the cells are produced results in higher yield and purity, and expression CD304 as compared to the pDC of Demoulin.  The pDC of claim 21 are not limited to CD304+ pDC.  It is noted that the method of claim 1, as broadly recited (i.e. culture for any timeframe with any amount, even a nominal amount of SCF, for example), would not necessarily yield high purity CD304+ pDC.  See also claim 17, wherein the method can produce pDC expressing CD123 or CD304. Therefore, claim 21 encompasses any type of pDC, and is not limited to CD304+ pDC.  Regardless, the present claims lack a special technical feature over the prior at cited below and unity of invention is lacking.
	The requirement is still deemed proper and is therefore made FINAL. 
Claims 21-23 and 25-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 1-2, 4, 7, 9-10, 12-17 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 4, 7, 9-10, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
	Claim 1 is indefinite in the recitation of incubating HSPCs in a first medium comprising cytokines and growth factors whereby said HSPCs are differentiated into pre-DCs, and “adding SCF and SR1 in a first medium” to obtain high yield of pre-cursor pDCS. It is not clear where the SCF and SR1 are to be added, i.e. is it added to the first medium of the preceding step?  It added to a new first medium, and then what is done with the new first medium? Is the claim intended to specify that the first medium of the preceding step contains said SCF and SR1 as the cytokines/growth factors?  The scope often claim is unclear.  For the purposes of examination, the claims are being interpreted to encompass culturing in a first medium comprising cytokines growth factors, and SCF and SR1. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2,  4, 7, 9, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thordardottir et al., 2014 (of record), in view of Lepelletier et al., 2010, Kadowaki et al., 2000, and Promo Cell, 2015.
Thordardottir et al. teach a method of producing human plasmacytoid dendritic cells (pDC) comprising providing CD34+ cells (i.e. HSPCs), incubating said cells in a first medium comprising cytokines and growth factors such as Flt3ligand, and SCF and also adding SR1 to the medium to obtain immature pDCs (i.e. “pre-cursor” pDCs, see pages 956).  Thordardottir et al. teach adding fresh medium containing cytokines and compounds every 2-4 days, i.e. “adding” SCF and SR1 to the cultures, see page 956, in particular). Thordardottir teach culturing for 21 days (See page 956, in particular). Thordardottir  teach stimulating said immature pDCs with a second medium comprising 
Thordardoittir et al. do not explicitly teach performing said maturation step by adding the second medium comprising to said first medium comprising the non-mature or pre-cursor pDCs, and also do not teach the second medium comprising interferons.
Lepelletier et al. teach that culture of pDCS with TLR stimulation activates pDC, and also improves pDC survival by increasing anti-apoptotic molecules. Lepelletier et al. teach that a medium comprising interferon-alpha and TNF-alpha can recapitulate the effects of TLR stimulation in increasing survival (see page 3391-3392, in particular). Lepelletier et al teach culturing with said IFN and TNF for 24 hours (see page 3390, in particular).  Lepelletier also teach that pDC can be isolated as “untouched” cells using immunomagnetic negative depletion kits (see 3389). See also Kadowaki et al. which teaches that a combination of IFN-alpha and TNF functions as survival and differentiation/maturation factors for immature pDC (see page 221 and Fig. 3, in particular).  Kadowaki et al. teach a 3 day culture with said IFN and TNF (see page 220, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use TFN/IFN-alpha, as taught by Lepelletier et al. and Kadowaki et al., in the second culture medium for maturation in the method of Thordardoittir et al. The ordinary artisan at the time the invention was made would have been motivated to do so since Lepelletier et al. and Kadowaki et al. teach that IFN-a/TNF-a improve the survival and differentiation/maturation of pDC.  Furthermore, the ordinary artisan would have a reasonable expectation of success, since Lepelletier teach that said IFN/TNF recapitulate the effects of TLR stimulation, which is the maturation stimulation used in the method of Thordardoitter.  It would be obvious to include said IFN/TNF along with IL-3 in the maturation step, since Thordardoittir teaches KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Regarding claim 14, it is noted that Thordardoittir teach 1000 fold expansion of total cells in the culture, and also teach a yield of 3.8 x106 CD123hi pDC from 105 CD34+ cells after 3 weeks of culture  (i.e. 38 CD123hi pDCs per HSPC, See page 958, in particular). It is noted that claim 14 does not require any particular pDC markers, and might encompass other CD123low pDCS which are present in higher numbers, thus meeting the claim limitation.  Additionally, it would also be obvious to optimize the culture and achieving yields of 60 pDC per precursor would be well within the purview of the ordinary artisan based on the teachings Thordardoittir.  For example, one could extend the culture time to increase yield, since Thordardoittir teaches yield of CD123hi pDC correlates with time in culture (see Fig. 2C).  Furthermore, it would be obvious to isolated the resulting mature pDC using immunomagnetic depletion, as taught by Lepelleitier, to provide “untouched” isolated pDCs.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thordardottir et al., 2014 (of record), in view of Lepelletier et al., 2010, Kadowaki et al., 2000, Promo Cell, 2015, as applied to claims 1, 2,  4, 7, 9, 14-17 above, and further in view of Nabekura et al., 2006.

The references do not teach genetic modification of pDCs
Nabekura et al. teach that HSPC can be transduced with a viral vector to express an antigen, and differentiated in vitro into dendritic cells. Nabekura et al. teach that it is advantageous to use DC differentiated from said genetically modified HSPC since it allows stable expression of the antigen. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to genetically modify the HPSC as taught by Nabekura et al., in the method made obvious above. The ordinary artisan at the time the invention was made would have been motivated to do so since Nabekura et al. teach that it is advantageous to use DC differentiated from said genetically modified HSPC since it allows stable expression of an antigen. 

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thordardottir et al., 2014 (of record), in view of Lepelletier et al., 2010, Kadowaki et al., 2000, Promo Cell, 2015, Nabekura et al., 2006 as applied to claims 1, 2, 4, 7, 9, 11, 14-17 above, and further in view of Abraham et al. 2016, and Gundry et al., 2016.
The teachings of Thordardottir et al., Lepelletier et al., 2010, Kadowaki et al., 2000, Promo Cell, and Nabekura are described above.
The do not teach genetic modification by knockout.	
Abraham et al. teaches that silencing certain genes in dendritic cells is advantageous to allow dendritic cells to escape immunosuppressive mechanisms.  For example, Abraham teaches TGFbR silenced dendritic cells inducing more potent T cell response, as well as knock down of PD-L1, or IDO for the same reasons. 
Gundry teaches modification of CD34+ HSPC using Crispr/Cas system for gene deletion (i.e. knockout) in CD34+ cells. Gundry teaches that doing so provides a fast, efficient, and cost-effective method to genome edit HSPCs making it possible to test the function of genetic variants and model complex mutational landscapes (see page 1460, in particular). 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to genetically modify the HPSC as taught by CRispr/Cas mediated gene deletion of TGFBR, PD-L1, or IDO, as taught by Abraham and Gundry,  in the method made obvious above.  The ordinary artisan at the time the invention was made would have been motivated to do so since Abraham teaches that silencing said genes is advantageous since it allows dendritic cells to escape immunosuppressive mechanisms, and Gundry teaches that doing so via Crispr mediate gene deletion provides a fast, efficient, and cost-effective method to genome edit HSPCs making it possible to test the function of genetic variants and model complex mutational landscapes

No claim is allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600